EXHIBIT 10.1
 
Execution Version
 
 
 
AMENDED AND RESTATED
 
 
RESEARCH, DEVELOPMENT AND SUPPLY AGREEMENT
 
between
 
EPIR TECHNOLOGIES, INC.
 
and
 
SUNOVIA ENERGY TECHNOLOGIES, INC.
 
 
Original Effective Date: November 1, 2007
 
 
Amended and Restated as of:  January 24, 2008
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
Page (s)
 
ARTICLE 1.DEFINITIONS
 
6

 
ARTICLE 2.SCOPE OF AGREEMENT
 
7

 
ARTICLE 3.TERM AND TERMINATION
 
8

 
3.1.Term.
 
8

 
3.2.Termination for Cause
 
8

 
3.3.Termination for Force Majeure
  9

 
3.4.Effects of Termination
  9

 
3.5.Survival
  9

 
ARTICLE 4.LEGAL POSITION OF THE PARTIES
 
9

 
4.1.Public Announcements
  9

 
4.2.Independent Contractors
  10

 
4.3.No Affirmative Obligation
  10

 
ARTICLE 5.OBLIGATIONS OF EPIR
 
10

 
5.1.Development.
  10

 
5.2.Marketing Support
  11

 
5.3.Technical Support
 
12

 
ARTICLE 6.OBLIGATIONS OF SETI
 
12

 
6.1.Scheduled Payments
  12

 
6.2.Marketing And Technical Support
 
12

 
6.3.Promotion
  13

 
ARTICLE 7.PURCHASE AND SUPPLY OF PRODUCT.
 
14

 
7.1.Grant Of Exclusivity, Obligation To Supply EPIR Products.
 
14

 
7.2.Obligation to Supply.
  15

 
7.3.Inspection And Certification
 
15

 
7.4.Packaging
  15

 
ARTICLE 8.FORECASTS, ORDERS, AND CAPACITY
 
16

 
8.1.Forecasts, Order Limits And Capacity.
 
16

 
8.2.Purchase Orders.
  16

 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 9.PRICE
 
17

 
9.1.Purchase Price Of The EPIR Products.
  17

 
ARTICLE 10.SHIPMENT AND INVOICING
 
18

 
10.1.Delivery Terms And Partial Shipments.
  18

 
10.2.Exporter Of Record.
  18

 
10.3.Export Costs And Documents.
  18

 
10.4.Foreign Corrupt Practices Act.
  18

 
10.5.EPIR Product and Services Payment Terms.
  19

 
10.6.Default In Payment Obligations.
  19

 

ARTICLE 11.ACCEPTANCE OF EPIR PRODUCT
 
19

 
11.1.EPIR Product Conformity.
  19

 
11.2.Remedies For Non Conforming EPIR Product.
  20

 

ARTICLE 12. PRODUCTION OF EPIR Products
 
20

 
12.1.Production.
  20

 
12.2.Testing.
  21

 
12.3.Permits And Licenses.
 
21

 
12.4.Regulatory Requirements.
  21

 
12.5.Changes In Manufacturing.
  21

 
ARTICLE 13.TRADEMARKS
 
22

 
ARTICLE 14.REPRESENTATIONS AND WARRANTIES
 
22

 
14.1.Mutual Representations.
  22

 
14.2.EPIR Warranties.
  22

 
14.3.Disclaimer Of Warranties.
  22

 
14.4.SETI Warranties.
 
23

 
14.5.Disclaimer Of Warranties.
  23

 

ARTICLE 15.LIMITATION OF LIABILITY, WAIVER OF SUBROGATION
 
23

 
15.1.Limitation Of Liability.
  23

 
15.2.Waiver Of Subrogation.
  23

 
ARTICLE 16.INDEMNIFICATION
 
24

 
16.1.SETI Indemnification.
  24

 
 
3

--------------------------------------------------------------------------------

 
 
16.2.EPIR Indemnification.
  24

 
16.3.Indemnitee Obligations.
  24

 
ARTICLE 17.INSURANCE
 
25

 
17.1.SETI Insurance.
  25

 
17.2.EPIR Insurance.
  25

 
ARTICLE 18.INTELLECTUAL PROPERTY
 
25

 
18.1.Definition Of Intellectual Property.
  25

 
18.2.Existing Intellectual Property.
  25

 
18.3.Joint Patent Rights Developed During The Term.
 
26

 
18.4.Prosecution Of Joint Patent Rights.
  26

 
18.5.Licenses And Transfers Of Joint Patent Rights.
  26

 
18.6.Enforcement Of Joint Patent Rights.
  26

 
18.7.Disclaimer.
  27

 
18.8.Confidentiality.
  28

 
ARTICLE 19.NONDISCLOSURE AND PUBLICITY
 
28

 
19.1.Confidentiality.
  28

 
19.2.Third Party Disclosure.
  28

 
19.3.Litigation And Governmental Disclosure.
  29

 
19.4.Limitation Of Disclosure.
  30

 
19.5.Publicity and SEC Filings.
  30

 
ARTICLE 20.FORCE MAJEURE
 
30

 

ARTICLE 21. MISCELLANEOUS
 
30

 
21.1.Entire Agreement
  31

 
21.2.No Waiver
  31

 
21.3.Assignment
  31

 
21.4.Governing Law
  31

 
21.5.Headings
  31

 
21.6.Counterparts
  31

 
21.7.Remedies
  31

 
21.8.Notices
  31

 
  JAMENDED AND RESTATED RESEARCH, DEVELOPMENT AND SUPPLY AGREEMENT


 
4

--------------------------------------------------------------------------------

 
 
THIS AMENDED AND RESTATED RESEARCH, DEVELOPMENT AND SUPPLY AGREEMENT
(HEREINAFTER REFERRED TO AS THE “AGREEMENT”) IS ENTERED INTO AS OF THIS 24th DAY
OF JANUARY, 2008 (THE “AMENDMENT EFFECTIVE DATE”), AND IS ENTERED INTO BY AND
BETWEEN:
 
EPIR Technologies, Inc., a corporation incorporated under the laws of the state
of Illinois and having its main place of business at:
 
590 Territorial Drive
Unit B
Bolingbrook, IL 60440
 
represented by:
 
Sivalingam Sivananthan, President
 
(hereafter referred to as “EPIR”), as the first party,
 
AND
 
Sunovia Energy Technologies, Inc., a company incorporated under the laws of the
state of Nevada and having its main place of business at:
 
6408 Parkland Drive
Suite 104
Sarasota, Florida 34243
 
represented by:
 
Carl Smith, Chief Executive Officer
 
(hereafter referred to as “SETI”), as the second party,
 
Jointly referred to hereafter as the “Parties” and referred to severally as a
“Party”.
 
PREAMBLE
 
Whereas, EPIR will develop New Technologies and EPIR Products (as those terms
are defined herein) that are, or will be, identified and defined by a Technology
Development Board (“TDB”) which will be constituted by the Parties as set forth
in Exhibit A of this Agreement;
 
Whereas, subject to the terms and conditions herein, EPIR will develop the
necessary manufacturing processes for the EPIR Products;
 
Whereas, subject to the terms and conditions herein, EPIR will manufacture and
supply EPIR Independent Products to SETI;
 
 
5

--------------------------------------------------------------------------------

 
 
Whereas, SETI is developing products that will require the use of EPIR Products
or EPIR Independent Products as critical elements thereof and is also developing
distribution channels to sell EPIR Products, EPIR Independent Products and SETI
Products incorporating EPIR Products or EPIR Independent Products (as those
terms are defined herein);
 
Whereas, SETI will provide Scheduled Payments to EPIR that shall be specifically
allocated by EPIR to the research, development and creation of mass
manufacturing for the New Technologies and EPIR Products to the extent set forth
in Exhibit A-1;
 
Whereas, Sun Energy Solar, Inc. (“SESI”) and EPIR entered a Research,
Development and Supply Agreement dated November 1, 2007 (the “Initial Agreement”
dated as of the "Effective Date"), which shall be amended and restated by this
Agreement;
 
Whereas SESI was merged into a wholly-owned subsidiary of SETI ("Merger Sub"),
and Merger Sub then assigned the Initial Agreement to SETI;
 
Whereas, SETI and EPIR subsequently entered into a Letter of Intent (the “LOI”)
dated November 30, 2007;
 
Whereas, SETI and EPIR are entering into this Agreement in order to incorporate
various terms of the LOI into a definitive agreement; and
 
Whereas, the Parties intend to collaborate for their mutual benefit and in the
interest of the market to promote and sell compatible and innovative products
and solutions to their customers.
 
NOW THE PARTIES HERETO AGREE AS FOLLOWS:
 
ARTICLE 1.             DEFINITIONS
 
As used herein the following terms, as including initial capital letters, shall
have the following meanings:
 
1.1.  “EPIR” shall mean EPIR Technologies, Inc., an Illinois corporation.
 
1.2.  "EPIR Independent Products" shall mean any and all products owned or
controlled by EPIR to the extent made available for sale by EPIR to SETI
(including infrared sensors, biosensors), but excluding the EPIR Products.
 
1.3.  “EPIR Products” shall mean the products that are defined by the TDB,
funded by SETI and developed by EPIR under this Agreement, including but not
limited to one or more versions of photovoltaic solar cells or solar cell
encapsulate technologies meeting the applicable Product Specifications.
 
1.4.  “Firm Purchase Order” is defined in Section 8.2.1.
 
1.5.  “Forecast” is defined in Section 8.1.1.
 
1.6.  “Minimum Purchase Commitment” is defined in Exhibit C.
 
 
6

--------------------------------------------------------------------------------

 
 
1.7.  “New Technology”, or “New Technologies” when referring to the plural,
shall mean any and all improvement, development, discovery, computer program,
device, trade secret, method, know-how, process, technique or the like, whether
or not written or otherwise fixed in any form or medium, regardless of the media
on which contained, conceived of, created or reduced to practice during the
course of performing this Agreement, whether or not patentable or copyrightable
(but in all cases expressly excluding any such items relating to the EPIR
Independent Products).
 
1.8.  “Product Price Listing” shall mean a price listing for a EPIR Independent
Product or EPIR Product in a form substantially as set forth in Exhibit E
hereof.
 
1.9.  “Product Specifications” shall mean, (a) for each EPIR Product,
characteristics of such EPIR Product as are agreed to by the TDB as "Product
Specifications" therefor and (b) for each EPIR Independent Product,
characteristics of such product as provided by EPIR to SETI as "Product
Specifications" therefor.  Such characteristics shall include, without
limitation, the part number, dimensions and minimum performance criteria, in a
level of detail at least sufficient to aid in the marketing, use and sale of the
EPIR Product, the EPIR Independent Product, or the SETI Product into which the
EPIR Product or EPIR Independent Product is incorporated.  The performance
criteria may include, but not be limited to, solar to electrical energy
conversion rates, operating temperature ranges, necessary operating environment
parameters, resistance to the elements, energy storage capacities, impedance
measurements, interface with any power or control sources and/or rated voltage
and current outputs.
 
1.10.  “RMA” is defined in Exhibit G.
 
1.11.  “Scheduled Payments” shall mean the payments listed in Exhibit A-1.
 
1.12.  “SETI” shall mean Sunovia Energy Technologies, Inc., a Nevada
corporation.
 
1.13.  “SETI Products” shall mean products manufactured by SETI or on SETI’s
behalf, which incorporate one or more EPIR Products or EPIR Independent
Products.
 
1.14.  “TDB” shall mean the Technology Development Board, the constitution,
duties and other pertinent aspects of which are set forth in Exhibit A hereof.
 
ARTICLE 2.             SCOPE OF AGREEMENT; PRIOR ASSIGNMENTS; LOI; STOCK
PURCHASE AGREEMENT
 
2.1.  Scope.  The scope of this Agreement is to: (i) establish the general,
technical and business rules of the relationship between the Parties; (ii)
define the strategic intent and purposes of the Agreement; and (iii) set forth
the respective obligations of the Parties under this Agreement.  Each Schedule
and/or Exhibit to this Agreement contains important representations and
obligations of the Parties and forms an integral part of this Agreement.  Any
and all Schedules and/or Exhibits to this Agreement are incorporated into this
Agreement by this reference.
 
 
7

--------------------------------------------------------------------------------

 
 
2.2.  Prior Assignments.  The Parties acknowledge that the Initial Agreement was
assigned from SESI to Merger Sub by effect of the merger between such two
entities.  SETI hereby acknowledges, represents and warrants that (a) the
Initial Agreement was then assigned from Merger Sub to SETI and (b) that SETI
has received and assumed the Initial Agreement and all rights, obligations and
liabilities of SESI and Merger Sub under the Initial Agreement.
 
2.3.  LOI.  The LOI is hereby terminated and shall have no further force or
effect.
 
2.4.  Stock Purchase Agreement and Stock Issuances.  The Parties will execute a
Stock Purchase Agreement (the “SPA”) simultaneously with the execution of this
Agreement, which will govern the issuance to SETI of certain common stock of
EPIR and the issuance to EPIR of certain common stock of SETI (collectively, the
"SPA Stock Issuances").  This Agreement is conditional upon the full execution
of the SPA and closing of the SPA Stock Issuances pursuant to the SPA.
 
ARTICLE 3.             TERM AND TERMINATION
 
3.1.  Term.  The Initial Agreement was effective on the Effective Date and is
currently in full force and effect.  This Agreement is effective on the
Amendment Effective Date and shall expire on the 1st day of January, 2018 (the
time between the Effective Date and this expiration date being the “Initial
Term”), unless terminated earlier according to the provisions of this Article or
as expressly permitted elsewhere herein.  Upon the expiration of the Initial
Term, this Agreement shall automatically renew for subsequent one (1) year
periods (each a “Renewal Term”) unless terminated, in writing, by a duly
authorized representative of either Party, at least one hundred and eighty (180)
days prior to the expiration of the Initial Term or the then-current Renewal
Term.  The Initial Term, together with the Renewal Terms (if any), are referred
to in this Agreement as the “Term”.
 
3.2.  Termination for Cause.  Either Party may terminate this Agreement for
cause if the other Party fails to cure its material breach of the Agreement.  To
terminate under this section, the nonbreaching party shall give notice to the
breaching party of the breach, in such detail that the breaching party will be
able to identify the nature of the breach.  Except with respect to a failure to
make a payment required under this Agreement, the breaching party will then have
three months from the date of such notice to cure the breach to the nonbreaching
party’s reasonable satisfaction.  If the breach is a failure to make a payment
required under this Agreement, the breaching party will have thirty
(30) business days from the date of receipt of such notice to make payment of
the full amount due.  If the breaching party fails to cure the breach to the
nonbreaching party’s reasonable satisfaction within the applicable cure period,
the nonbreaching party may terminate the Agreement immediately upon further
notice to the breaching party.  The failure of SETI to make any Scheduled
Payment, to pay for EPIR Products or EPIR Independent Products ordered by SETI,
or to make any other payment required under this Agreement, shall be deemed to
be a material breach of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
3.3.  Termination for Force Majeure.  Upon the occurrence of any of the events
listed in Article 20, such that a period of nonperformance of the
non-terminating party for reasons of Force Majeure exceeds ninety (90) calendar
days, either party may immediately terminate this Agreement upon written notice
to the non-terminating party.
 
3.4.  Effects of Termination.  Scheduled Payments which were due to be paid to
EPIR prior to the effective date of termination shall continue to be due to
EPIR, and SETI shall have no obligation to pay Scheduled Payments which would
have fallen due after the effective date of termination.  Except in the event of
EPIR’s termination for SETI’s material breach, EPIR shall process in the
ordinary course of business all Firm Purchase Orders confirmed by EPIR prior to
receipt of the written notice of termination, and EPIR shall have no further
obligation to supply EPIR Products or EPIR Independent Products to
SETI.  Termination of this Agreement shall not excuse SETI from making payment
of any amount owed to EPIR, including payments for EPIR Products and EPIR
Independent Products shipped by EPIR prior to the effective date of termination.
 
3.5.  Survival.  Upon termination or expiration of this Agreement (other than
termination pursuant to Section 2.4), all rights and obligations of the Parties
which, by their nature, must survive the expiration or termination of this
Agreement to give effect to their intent shall so survive, including without
limitation, the provisions of:
 
Article 1, definitions;
Article 2, Sections 2.2-2.3, relating to the Initial Agreement and the LOI;
Article 3, Section 3.4, effects of termination;
Article 3, Section 3.5, survival;
Article 5, Section 5.1.3, relating to EPIR Independent Products;
Article 14, Sections 14.3 and 14.5, disclaimers of warranties;
Article 15, limitation of liability
Article 16, relating to indemnification;
Article 18, relating to intellectual property;
Article 19, relating to the Confidential Information of either party; and
Article 21, miscellaneous.
 
ARTICLE 4.             LEGAL POSITION OF THE PARTIES
 
4.1.  Public Announcements.  Upon execution of the Agreement by both Parties,
SETI will be authorized to make public announcements about the relationship and
the activities of the Parties under this Agreement.  Any and all public
announcements made by SETI will be reviewed and approved by EPIR prior to their
release.  The initial public announcement by SETI will include the following
statements:
 
“Sunovia Energy Technologies, Inc. has formed an alliance with EPIR
Technologies, Inc.  The Parties are working together to develop enhanced
photovoltaic (PV) solar cells, materials research for advanced encapsulates,
interconnects associated with PV solar cells, and cost effective manufacturing
of PV materials that can be seamlessly integrated into higher efficiency
renewable solar systems.  Using novel technologies in the field of fabrication
of semiconductor epitaxial layers onto custom composite substrates and
deposition processes, the Parties aim to have the state-of-the-art renewable
energy products available for mass distribution within 12-24 months.”
 
 
9

--------------------------------------------------------------------------------

 
 
Upon execution of the Agreement by both Parties, EPIR will be authorized to
publicly announce the relationship and the activities of the Parties under this
Agreement.  Any and all public announcements made by EPIR will be reviewed and
approved by SETI prior to their release.  The initial public announcement by
EPIR will include the following statements:
 
“EPIR Technologies, Inc. has formed an alliance with Sunovia Energy
Technologies, Inc. to develop and distribute products using novel technologies
in the field of fabrication of semiconductor epitaxial layers onto custom
composite substrates and deposition processes for enhanced photovoltaic (PV)
solar cells, materials research for advanced encapsulates and interconnects
associated with PV solar cells and cost effective manufacturing of PV solar
cells that can be seamlessly integrated into higher efficiency solar
systems.  Using novel technologies in the field of fabrication of semiconductor
epitaxial layers onto custom composite substrates and deposition processes, the
Parties aim to have the state-of-the-art renewable energy products available for
mass distribution within 12-24 months.”
 
4.2.  Independent Contractors.  In performing their duties under this Agreement,
the relationship between SETI and EPIR shall be that of independent contractors.
The Parties to this Agreement shall not be considered partners, joint venturers,
agents or legal representatives of each other for any purpose, nor shall either
Party accept contractual or other legal commitments (for or on behalf of the
other Party) with regard to third parties.
 
4.3.  No Affirmative Obligation.  Nothing in this Agreement shall be construed
as creating any obligation on the part of either Party to enter into any
business relationship with any party other than the Parties specifically
identified herein.
 
ARTICLE 5.             OBLIGATIONS OF EPIR
 
Subject to the terms and conditions of this Agreement, EPIR will: (i) use
commercially reasonable efforts to develop EPIR Products using New Technologies
that will be identified and defined by the TDB, using the procedure set forth in
Exhibit B hereof; (ii) use commercially reasonable efforts to supply (A) EPIR
Products using New Technologies and (B) EPIR Independent Products in quantities
that are consistent with SETI’s forecasted demand under this Agreement; (iii)
support SETI’s efforts in the marketing and promotion of the SETI Products; (iv)
refer any and all inquires for purchase of the EPIR Products or SETI Products
received from third parties to SETI; and (v) inform SETI of any inquiries
received by EPIR from third parties who or are interested in engaging EPIR to
develop photovoltaic solar cells and related technologies.
 
5.1.  Development.
 
5.1.1.  EPIR will use commercially reasonable efforts to develop EPIR Products
using the New Technologies that are identified and approved by the TDB under the
terms and conditions of this Agreement.  The TDB must develop Product
Specifications for an EPIR Product prior to EPIR being obligated to supply such
EPIR Product.
 
 
10

--------------------------------------------------------------------------------

 
 
5.1.2.           Notwithstanding anything to the contrary in this Agreement,
EPIR shall not be required to undertake any research or development work under
this Agreement relating to EPIR Products or EPIR Independent Products that would
not be fully funded by either the Scheduled Payments set forth in Exhibit A-1,
or the combination of Scheduled Payments and any capital contribution,
governmental or otherwise, that is secured by either SETI or EPIR for the
purpose of undertaking research or development work related to the EPIR Products
or EPIR Independent Products.
 
5.1.3.           Notwithstanding anything to the contrary in this Agreement,
EPIR's research and development of EPIR Independent Products will be solely
controlled by EPIR and not governed by the TDB or this Agreement.
 
5.2.       Marketing Support.  Upon execution of this Agreement, EPIR shall
appoint a marketing contact (“EPIR’s Marketing Contact”), who is named in
Exhibit A-2 (“Company Contacts”) (which is attached hereto and forms an integral
part of this Agreement), to support the relationship of the Parties established
in this Agreement.
 
5.2.1.           The TDB shall determine a fair and reasonable quantity of EPIR
Product samples to be provided by EPIR to SETI for sales and marketing
purposes.  The TDB shall define the terms and conditions for the provision of
such samples, including the cost obligations of the parties in connection with
the samples.  EPIR shall determine a fair and reasonable quantity of EPIR
Independent Product samples to be provided by EPIR to SETI for sales and
marketing purposes.  EPIR shall define the terms and conditions for the
provision of such samples, including the cost obligations of the parties in
connection with the samples.
 
5.2.2.           EPIR shall provide SETI with the user and maintenance
documentation for the EPIR Products and EPIR Independent Product within thirty
(30) days of any written request by SETI to obtain such documentation.
 
5.2.3.           Through the TDB, EPIR shall keep SETI informed of any
modifications and/or upgrades of the EPIR Products which may be required after
EPIR has provided either documentation or a prototype to SETI, as per Section
5.2.1 and 5.2.2 above.  EPIR shall keep SETI informed of any modifications
and/or upgrades of the EPIR Independent Products after EPIR has provided either
documentation or samples to SETI, as per Section 5.2.1 and 5.2.2 above.
 
5.2.4.          EPIR will invite SETI representatives to attend any events that
showcase the EPIR Products or EPIR Independent Products.
 
5.2.5.          EPIR shall allow SETI, upon written request by SETI, to develop
collateral materials that include technical photographs and/or video footage of
the EPIR facility.  EPIR shall have the sole right to approve or disapprove any
and all collateral materials, such approval not to be unreasonably
withheld.  SETI hereby grants and agrees to grant EPIR a perpetual,
non-exclusive, irrevocable, royalty-free license to reproduce, distribute, make
derivative works of, display and otherwise use any collateral materials
developed by SETI relating to the EPIR Independent Products, EPIR Products or
New Technologies.
 
 
11

--------------------------------------------------------------------------------

 
 
5.3.       Technical Support.  Upon execution of this Agreement, EPIR shall
appoint a technical contact (“EPIR’s Technical Contact”) who is named in Exhibit
A-2 to support this Agreement.
 
5.3.1.          Upon SETI’s reasonable request, EPIR shall provide technical
assistance to SETI to support the integration of the EPIR Products and EPIR
Independent Products into SETI Products, packages, systems and solutions and the
migration to the next generations of SETI Products.  EPIR shall provide
technical assistance to SETI at no additional cost for each EPIR Product
developed.
 
5.3.2.          EPIR shall, upon SETI’s reasonable request, provide SETI with
training sessions that may be required to familiarize SETI with the EPIR
Products and EPIR Independent Products.
 
ARTICLE 6.             OBLIGATIONS OF SETI
 
Subject to the terms and conditions of this Agreement, SETI shall support EPIR's
efforts by: (i) providing the Scheduled Payments that are set forth within
Exhibit A-1 hereto; (ii) develop distribution channels for the SETI Products;
(iii) integrate, promote, market and sell the EPIR Products, EPIR Independent
Products and the SETI Products; and (iv) inform EPIR of any inquiries received
by SETI from third parties who or are interested in engaging the Parties in
connection with the development or use of photovoltaic solar cells and related
technologies.
 
6.1.  Scheduled Payments.  SETI shall pay EPIR the Scheduled Payments set forth
in Exhibit A-1 within three (3) days of the dates set forth on Exhibit A-1
without deduction or setoff.  All such payments are non-refundable.  Any payment
due under this Section 6.1 not received by the dates set forth in Exhibit A-1
shall bear interest at the lesser of (a) the maximum rate permitted by law, (b)
Prime, as reported in the Wall Street Journal as of the date of the nonpayment,
plus 2%, or (3) 1.5% per month on the outstanding balance compounded
monthly.  Without limiting any other remedy available to EPIR under this
Agreement or otherwise, EPIR shall have the right to halt research and
development work during any period in which SETI has any Scheduled Payments
outstanding and past due.
 
If the Agreement is extended past the Initial Term in accordance with Article 3
(Term and Termination), SETI shall continue to make bi-annual Scheduled Payments
as set forth in Exhibit A-1.  The amount of such payments shall be set at the
same level as the last Scheduled Payment listed in Exhibit A-1, unless otherwise
agreed to, in writing, by the Parties.
 
6.2.  Marketing And Technical Support.  SETI shall appoint a marketing contact
(“SETI’s Marketing Contact”) and a technical contact (“SETI’s Technical
Contact”) to support the relationship established in this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
6.2.1.      SETI shall use commercially reasonable efforts to effectively
promote and market the EPIR Products, the EPIR Independent Products and the SETI
Products.  SETI shall attain the annual sales goals developed by the TDB for
each EPIR Product and related SETI Product.  SETI shall attain the annual sales
goals reasonably set by EPIR for each EPIR Independent Product and related SETI
Product.
 
6.2.2.  Upon EPIR’s reasonable request, SETI shall provide technical support to
EPIR with respect to the development of the EPIR Products.  Said technical
support shall be limited to the dimensions, features and aesthetic conditions
that may be required to sell the SETI Products and the EPIR Products.
 
6.2.3.  Through the TDB, SETI shall keep EPIR properly informed of any
modifications and/or upgrades to EPIR Products or EPIR Independent Products that
may be necessary to satisfy a large customer’s purchase requirements.
 
6.2.4.  SETI shall train its sales force and distribution channels on (a) the
EPIR Products using training materials that are mutually agreeable to the
Parties and (b) the EPIR Independent Products using training materials supplied,
or otherwise agreed to, by EPIR.  All costs and expenses arising from SETI’s
employees’ participation in such trainings shall be paid by SETI.
 
6.2.5.  SETI shall conduct, and shall cause its employees to conduct, its
marketing obligations in a manner that will reflect favorably on the EPIR
Products and EPIR Independent Products, and on the goodwill and reputation of
SETI and EPIR.  SETI shall take all action necessary to prevent and avoid
deceptive, misleading or unethical practices.
 
6.2.6.  SETI shall provide any required maintenance of an EPIR Product or EPIR
Independent Product after the expiration of the EPIR warranty set forth in
Exhibit G.
 
6.2.7.  SETI shall be responsible for the integration of the EPIR Products and
EPIR Independent Products into SETI Products.
 
6.3.  Promotion.  SETI shall promote the EPIR Products, EPIR Independent
Products and the SETI Products.  Following are channels that SETI shall utilize
to promote the EPIR Products, the EPIR Independent Products and the SETI
Products:
 
Newspapers (articles & paid advertisements)
Magazines (trade & other)
Video News Releases
Trade associations
Trade shows and exhibitions
SETI’s Web site
SETI’s show rooms
SETI press releases
Other mutually approved media
 
 
13

--------------------------------------------------------------------------------

 


Nothing in this Agreement shall in any way limit EPIR’s right, in its sole
discretion, to also market and promote the New Technologies and EPIR Products,
or the EPIR Independent Products, subject to the exclusivity grant in
Section 7.1 below.
 
ARTICLE 7.             PURCHASE AND SUPPLY OF PRODUCT
 
7.1.  Grant Of Exclusivity.  Subject to the terms and conditions of this
Agreement (specifically Section 7.2), EPIR agrees to exclusively sell to SETI
the EPIR Products and the EPIR Independent Products at the product’s cost, as
defined by Generally Accepted Accounting Principles (“GAAP”).  EPIR shall
continue to exclusively provide the EPIR Products and EPIR Independent Products
only to SETI for as long as SETI achieves the annual sales goals set forth
hereunder.
 
7.1.1.          The Parties understand and agree that the net profits, as
defined by GAAP, resulting from the sale of any and all EPIR Products, EPIR
Independent Products and related SETI Products, directly or indirectly, to any
and all third parties shall be split equally between EPIR and SETI.
 
7.1.1.1.  The Parties agree to develop a mutually agreeable process, such as a
lockbox or a sweep account, to manage the allocation of funds that result from
the sale by either party of EPIR Products, EPIR Independent Products and/or
related SETI Products.
 
7.1.2.          If SETI fails to achieve any established annual sales goal, as
set forth hereunder, for a specific EPIR Product, EPIR Independent Product or
related SETI Product, then SETI shall either: (1) retain exclusivity to the
product by paying to EPIR the profits that EPIR would have received had the
annual sales goal been achieved; or (2) release EPIR from its obligation to
exclusively provide to SETI the specific EPIR Product, EPIR Independent Product
or related SETI Product for which there was a shortfall.
 
7.2.  EPIR’s Right to Sale.  EPIR shall have the right to sell the EPIR
Products, the EPIR Independent Products and the related SETI Products.  Any and
all funds that result from the sale of the products shall be allocated through a
lockbox or sweep account process as specified in Section 7.1.1.1 above, and the
parties shall equally split the net profits, as profit is defined by GAAP.
 
7.3.  Minimum Profit Margin.  The Parties agree that the EPIR Products, the EPIR
Independent Products and the related SETI Products will be sold with a minimum
four (4) percent profit margin.
 
7.4.  Obligation To Supply EPIR Products.  Subject to the terms and conditions
of this Agreement, during the Term SETI agrees to purchase its photovoltaic
solar cells exclusively from EPIR, unless the TDB determines that photovoltaic
solar cells are not compatible with a particular SETI product offering.
 
 
14

--------------------------------------------------------------------------------

 
 
7.5.  Obligation to Supply EPIR Products.  Subject to the terms and conditions
of this Agreement, EPIR shall supply SETI with EPIR Products and EPIR
Independent Products ordered by it in accordance with this Agreement; provided,
however, that EPIR’s obligation to supply EPIR Products and EPIR Independent
Products to SETI shall take effect only after (i) the Parties have agreed upon
and secured funding for adequate manufacturing facilities, and (ii) the Parties
establish SETI’s Minimum Purchase Commitment therefore, as described in Exhibit
C.  Once these conditions have been met, EPIR shall use commercially reasonable
efforts to deliver the quantities of EPIR Products set forth in SETI’s Forecast,
subject to the terms and conditions of this Agreement.
 
7.6.  Obligation to Supply EPIR Independent Products.  Subject to the terms and
conditions of this Agreement, EPIR shall supply SETI with EPIR Independent
Products ordered by it in accordance with this Agreement; provided, however,
that EPIR’s obligation to supply EPIR Independent Products to SETI shall take
effect only after the Parties establish SETI’s Minimum Purchase Commitment
therefore, as described in Exhibit C.  Once this condition has been met, EPIR
shall use commercially reasonable efforts to deliver the quantities of EPIR
Independent Products set forth in SETI’s Forecast, subject to the terms and
conditions of this Agreement.
 
7.7.  Inspection And Certification.  SETI shall be responsible for the
inspection and certification of any and all EPIR Products and EPIR Independent
Products received from EPIR.
 
7.7.1.          SETI shall inspect each shipment of EPIR Products or EPIR
Independent Products from EPIR in order to confirm that the quantities and types
of products received by SETI correspond exactly with the quantities and types of
products that were ordered.
 
7.7.2.          SETI shall certify each shipment of EPIR Products or EPIR
Independent Products from EPIR in order to confirm that the products are free
from defects in material and workmanship upon delivery.
.         
7.7.3.          SETI shall notify EPIR, in writing, within ten (10) business
days from the date of receipt of EPIR Products or EPIR Independent Products by
SETI if there is any discrepancy between the type and quantities of products
ordered versus the types and quantities of products delivered.
 
7.7.4.          SETI shall notify EPIR, in writing, within thirty (30) business
days from the date of receipt of EPIR Products or EPIR Independent Products by
SETI if there is a material defect in material and/or workmanship of any product
delivered such that the product does not comply with the EPIR warranty set forth
in Exhibit G.
 
7.8.  Packaging. EPIR shall ship EPIR Products and EPIR Independent Products to
SETI in packaging that will adequately protect the products from damage that may
be caused during normal transit.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE 8.             FORECASTS, ORDERS, AND CAPACITY
 
8.1.  Forecasts, Order Limits And Capacity.
 
8.1.1.          No later than the first day of each calendar month during the
Term, SETI shall provide a good faith written rolling forecast by month to EPIR
(“Forecast”).  Said Forecast shall outline the quantities and types of EPIR
Products and EPIR Independent Products that SETI expects to purchase in each
month during the subsequent 12-month period.  The quantities of products for the
first six calendar months of each Forecast will be firm.  The quantities of
products for the remaining six months in each Forecast will be non-binding good
faith estimates for planning purposes only.
 
8.1.2.          In the event that SETI recognizes that the non-binding portion
of a Forecast that has been submitted is substantially inaccurate, SETI shall
submit a revised Forecast as quickly as possible.  EPIR shall not be obligated
to supply EPIR Products or EPIR Independent Products in excess of the quantity
contained in the then-current binding Forecast.
 
8.1.3.          Subject to the terms and conditions of this Agreement, EPIR
shall use commercially reasonable efforts to fulfill a Firm Purchase Order
within ten (10) days of the delivery date set forth in the Firm Purchase Order.
 
8.1.4.          Notwithstanding anything to the contrary in this Agreement, EPIR
agrees to use commercially reasonable efforts to increase the production of EPIR
Products or EPIR Independent Products if it becomes apparent based on SETI’s
Forecasts  that SETI’s demand for the EPIR Products or EPIR Independent Products
will exceed EPIR’s capacity to produce the EPIR Products or EPIR Independent
Products.  The parties understand and agree that EPIR’s efforts to increase such
production may be constrained by the Parties’ ability to attract additional
sources of funding apart from the Scheduled Payments listed in Exhibit A-1.
 
8.1.5.          SETI shall notify EPIR in writing at least ninety (90) days in
advance of any significant increases in demand that SETI anticipates and shall
amend its Forecast to reflect such anticipated change.  SETI expects that demand
for the products shall increase steadily over the Term as certain regulatory
approvals to sell the products are obtained, and as the distribution channels
evolve and mature.
 
8.2.  Purchase Orders.
 
8.2.1.          SETI shall order EPIR Products or EPIR Independent Products by
submitting purchase orders to EPIR specifying the quantity and type of products
ordered and the requested delivery date, which date must be at least sixty
(60) days after the date of the Purchase Order (each, a “Purchase Order”).  SETI
must submit Purchase Orders for delivery in each calendar month for at least
that number of EPIR Products and EPIR Independent Products that are forecasted
for delivery in the binding portion of the Forecast for such month.  The
Purchase Orders shall be signed or otherwise authorized by an authorized
representative of SETI.  Within ten (10) business days after the receipt of a
Purchase Order, EPIR shall provide a confirmation of receipt of such Purchase
Order setting forth the delivery date that EPIR will meet, which date may not be
more than thirty (30) days after the requested delivery date set forth in SETI’s
Purchase Order.  EPIR may accept a portion of a Purchase Order to the extent the
quantity of EPIR Products or EPIR Independent Products ordered exceeds the
amount Forecast for delivery in the applicable month.  Upon SETI’s receipt of
the confirmation, such Purchase Order shall become a “Firm Purchase Order.”  No
Purchase Order shall be binding on EPIR until it becomes a Firm Purchase Order.
 
 
16

--------------------------------------------------------------------------------

 
 
8.2.2.          SETI may modify or cancel a Firm Purchase Order only after
obtaining EPIR’s written consent to such cancellation.  In the event that SETI
modifies or cancels a Firm Purchase Order without EPIR’s written consent, EPIR
shall be entitled to charge SETI the following amounts for ordered and canceled
EPIR Products or EPIR Independent Products: (i) the established price of the
finished products (which shall be delivered to SETI), and (ii) a fee equal to
that portion of EPIR’s cost for manufacturing the partially manufactured
products (which shall be delivered to SETI if SETI requests) which had been
actually sustained by EPIR as of the date EPIR is notified of the modification
or cancellation plus 10% (together, the “Cancellation Fee”).  To the extent of
any conflict between statements made in the Purchase Orders submitted by SETI
and this Agreement, this Agreement shall control.
 
ARTICLE 9.             PRICE
 
9.1.  Purchase Price of The Products.
 
9.1.1.          The Parties implicitly understand and agree that the EPIR
Products, the EPIR Independent Products and the related SETI Products must be
sold to independent third parties at cost plus a minimum of four (4) percent
profit margin, as both cost and profit are defined by GAAP.
 
9.1.2.          The price to be paid by SETI for any and all EPIR Products and
EPIR Independent Products and related SETI Products shall be cost, as defined by
GAAP.
 
9.1.3.          The price to be paid by EPIR for any and all EPIR Products, EPIR
Independent Products and related SETI Products shall be cost, as defined by
GAAP.
 
9.1.4.          Within sixty (60) days from the date that an EPIR Product or
EPIR Independent Product is available to sell, EPIR shall provide SETI with a
Product Price Listing in a form set forth in Exhibit E hereto.  The Product
Price Listing will include pertinent product information including, but not
limited to the following: part number, dimensions, and basic performance
data.  EPIR shall provide an updated Product Price Listing to SETI within thirty
(30) days from the date that any new pricing becomes available.
 
 
17

--------------------------------------------------------------------------------

 
 
9.1.5.          At the request of the other party, either party is required to
provide any and all data necessary to audit the pricing of the EPIR Products,
the EPIR Independent Products and the related SETI Products.
 
ARTICLE 10.             SHIPMENT AND INVOICING
 
10.1.          Delivery Terms And Partial Shipments.  EPIR shall ship EPIR
Products and EPIR Independent Products to SETI via UPS Ground at SETI’s
expense.  SETI shall provide EPIR with its UPS account information whereby all
shipments from EPIR to SETI shall be billed.  The products shall be delivered to
SETI’s Sarasota, Florida location or to the location designated by SETI in the
corresponding Purchase Order.  EPIR Products and EPIR Independent Products shall
remain the responsibility of EPIR until they are picked up by UPS, and title to
and risk of loss for the EPIR Products and EPIR Independent Products shall pass
to SETI upon EPIR’s delivery to UPS.  EPIR shall ensure that the proper amount
of insurance covering damage or loss to the products during shipping is assessed
to each shipment, and insurance charges shall be paid by SETI.
 
If, in the Purchase Order confirmation, EPIR indicates expected dates for
shipment that would result in partial shipments, SETI may request, within five
(5) days of SETI’s receipt of EPIR’s notice of partial shipments that EPIR hold
delivery until shipment is complete.  If no such request is received, EPIR may
ship in accordance with the Purchase Order confirmation and SETI will be deemed
to have agreed to accept the partial shipments.
 
10.2.  Exporter Of Record.  SETI shall be the exporter of record for any EPIR
Product or EPIR Independent Product shipped out of the United States, as SETI
remains the owner of such EPIR Product or EPIR Independent Products. SETI
warrants that all shipments of any EPIR Product or EPIR Independent Products
exported from the United States will be made in compliance with all applicable
United States export laws and regulations and all applicable import laws and
regulations into the country of deportation.
 
10.3.  Export Costs And Documents.  SETI shall be responsible for any costs
applicable to the exportation of EPIR Product or EPIR Independent Product from
the United States.  SETI shall select and pay the freight forwarder who shall
solely be SETI’s agent. SETI and its freight forwarder shall be responsible for
preparing and filing documents such as the Shipper’s Export Declaration and any
other applications required for the export. EPIR shall cooperate with SETI by
providing reasonable assistance in preparing and filing any necessary documents
to support SETI’s import and export applications.
 
10.4.  Foreign Corrupt Practices Act.  SETI acknowledges it is not the agent of
EPIR and represents and warrants that it has not, and covenants that it will
not, pay anything of value to any government employee in connection with the
resale, if any, of the EPIR Products or the EPIR Independent Products, or the
sale of the SETI Products.
 
 
18

--------------------------------------------------------------------------------

 
 
10.5.  EPIR Product and Services Payment Terms.  EPIR shall invoice SETI for
each EPIR Product or EPIR Independent Product that is purchased and delivered
under this Agreement.  The stated due date of each such invoice shall be within
thirty (30) days following the date of SETI’s receipt of the invoiced
product.  EPIR shall also invoice SETI for any additional amounts owed,
including but not limited to, amounts owed for private labeling, customization
of product, facility expenses, labor expenses, and any other EPIR service
expenses (if any) on a monthly basis, in arrears, which invoices shall set forth
in reasonably specific detail the description of the costs therefor. SETI shall
pay all amounts invoiced on or before the stated due date of the applicable
invoice, provided that on the date of such invoice EPIR shall have (a) sent by
facsimile such invoice to SETI to such facsimile number as most recently
requested in writing by SETI for such purpose, and (b) deposited the original of
such invoice in the United States mail, first class postage prepaid and
addressed to SETI at such address as most recently requested in writing by SETI
for such purpose.  Payments shall be made in U.S. dollars by check delivered to
EPIR, or by wire transfer. Each invoice shall be payable by SETI in accordance
with the terms noted above.
 
Any payment due under this Section 10.5 not received within the times noted
above shall bear interest at the lesser of (a) the maximum rate permitted by
law, or (b) 1.5% per month on the outstanding balance compounded monthly.
 
10.6.  Default In Payment Obligations.  In addition to all other remedies
available to EPIR in the event of a SETI default, if SETI fails to make payments
as required of amounts due under this Agreement (other than amounts contested by
SETI in good faith), EPIR may suspend product shipments to SETI until the amount
due (other than amounts contested by SETI in good faith) is paid in full, revoke
the foregoing terms of payment, place the SETI account on a letter of credit
basis, and/or require prepayment for any and all future shipments of product
until the balance of any and all unpaid invoices (other than amounts contested
by SETI in good faith) is paid in full.  Failure by SETI to make payment for
amounts due shall be cause for termination of the Agreement pursuant to Section
3.2, and repeated failures to make payment for invoiced amounts when due shall
be a material breach of this Agreement by SETI.
 
ARTICLE 11.             ACCEPTANCE OF EPIR PRODUCT AND EPIR INDEPENDENT PRODUCT
 
11.1.  EPIR Product and EPIR Independent Product Conformity.  Within thirty (30)
days following the date of SETI’s receipt of a EPIR Product or EPIR Independent
Product, SETI shall have the right to determine whether the product conforms to
the applicable Product Specifications.  EPIR and SETI shall comply with the
quality control procedures set forth in Exhibit F hereto.  Notwithstanding the
foregoing, if SETI has conducted a mutually agreed upon standard testing
procedure on three (3) separate units of the EPIR Product or EPIR Independent
Product in question, and if all three of the tested units of the product fail to
meet the applicable Product Specifications, then SETI may in good faith request
in writing, within the time period specified in Section 7.3.4, an additional
time to perform additional testing.  Upon such request, such period shall be
extended for fourteen (14) days so that SETI may perform such additional
testing.
 
 
19

--------------------------------------------------------------------------------

 
 
11.1.1.          If SETI fails to notify EPIR within thirty days, as extended by
the fourteen-day period for additional testing (if so indicated) by Section 11.1
above, that any EPIR Independent Product or EPIR Product does not conform to its
Product Specifications, then SETI shall be deemed to have accepted such product
and waived its right to revoke acceptance.
 
11.1.2.          If SETI believes any EPIR Product or EPIR Independent Product
does not conform to its Product Specifications, it shall give written notice to
EPIR specifying the manner in which such product fails to meet the Product
Specifications.   If EPIR agrees with SETI’s assessment, EPIR shall repair,
replace or refund the defective product according to it obligations under the
EPIR product warranty.
 
11.1.3.          If the Parties dispute whether any EPIR Product or EPIR
Independent Product is conforming or non-conforming, the disputed product will
be submitted to a mutually acceptable laboratory or consultant for resolution,
whose determination of conformity or non-conformity, and the cause thereof of
non-conformity, shall be binding upon the Parties. The non-prevailing party
shall bear the costs of such laboratory or consultant.
 
11.2.  Remedies For Non Conforming EPIR Product or EPIR Independent Product.
 
11.2.1.          In the event EPIR agrees or a mutually acceptable laboratory or
consultant selected pursuant to Section 11.1.3 finds that any EPIR Product or
EPIR Independent Product is non-conforming or the laboratory determines that the
shipment of product is non-conforming, EPIR shall repair, replace or refund such
non-conforming product according to its obligations under the EPIR product
warranty.
 
11.2.2.          In the event the laboratory determines that the EPIR Product or
EPIR Independent Product is conforming, then SETI shall immediately remit full
payment for any and all unpaid balances for such product to EPIR.
 
11.2.3.          If EPIR agrees or a mutually acceptable laboratory or
consultant selected pursuant to Section 11.1.3 finds the EPIR Independent
Product or EPIR Product is non-conforming as a result of being damaged during
shipping, then EPIR, upon SETI’s reasonable request, shall cooperate with SETI
in its claim to receive compensation for the damaged non-conforming product from
the shipping company.  SETI bears the risk of loss arising from events occurring
after EPIR has delivered the EPIR Products or EPIR Independent Products to the
common carrier at EPIR’s plant.
 
ARTICLE 12.             PRODUCTION OF EPIR PRODUCTS AND EPIR INDEPENDENT
PRODUCTS
 
12.1.  Production.  EPIR shall produce, or shall cause the production of, EPIR
Products and EPIR Independent Products in accordance with the applicable Product
Specifications.  Subject to compliance with reasonable rules and regulations of
EPIR relating to confidentiality, safety and security, SETI shall, upon ten (10)
days’ advance written notice, have the right to tour the facilities directly
affecting the production of the EPIR Products or EPIR Independent Products in
accordance with the production facility’s standard visitation policy.  All
information provided to SETI during such inspection shall be EPIR’s Confidential
Information for the purposes of this Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
12.2.  Testing.  In accordance with the applicable Product Specifications and
quality standards, and in accordance with the quality assurance and control
procedures set forth in Exhibit F hereto, EPIR shall test the EPIR Products and
EPIR Independent Products on a regular basis.
 
12.3.  Permits And Licenses.
 
12.3.1.          SETI shall have sole responsibility, at its expense, for
obtaining all permits and licenses necessary or required for the sale, resale,
marketing and commercialization of any SETI Products.
 
12.3.2.          EPIR shall have sole responsibility to obtain and maintain all
permits and licenses required for it to carry out its research, development,
quality control and production obligations hereunder.
 
12.3.3.          Each party, at the other party’s request, shall provide any
information that may be required in the preparation and filing of any necessary
documents to support the requesting party’s applications for permits and
licenses.
 
12.4.  Regulatory Requirements.  Each Party promptly shall notify the other of
new regulatory requirements of which it becomes aware which are relevant to the
production of a EPIR Product or EPIR Independent Product under this Agreement
and which are required by any applicable regulatory authority or other
applicable laws or governmental regulations, and shall confer with each other
with respect to the best means to comply with such requirements. Notwithstanding
anything to the contrary in this Agreement, EPIR shall be responsible for its
compliance with all regulatory requirements of the United States and any foreign
countries that are applicable to EPIR’s facilities and activities in production.
 
12.5.  Changes In Manufacturing.
 
12.5.1.          Changes to EPIR Product Manufacturing.  EPIR agrees to inform
SETI in writing within thirty (30) days of any development that directly
affects: (a) the production of a EPIR Product or EPIR Independent Product, (b)
the Product Specifications, or (c) the standard operating procedures used by
EPIR in manufacturing the EPIR Products or EPIR Independent Products.  Through
the TDB, SETI and EPIR will review such development or changes to the extent
they relate to EPIR Products in accordance with the quality control procedures
set forth in Exhibit F.  Any necessary changes to the Product Specifications or
standard operating procedures for EPIR Products will be issued by the TDB.  Any
necessary changes to the Product Specifications or standard operating procedures
for EPIR Independent Products will be issued by EPIR.
 
 
21

--------------------------------------------------------------------------------

 
 
12.5.2.          Product-Specific Changes. If facility, equipment, process or
system changes are required by EPIR, and such changes apply primarily to the
production and supply of a EPIR Product then EPIR shall allow SETI to review
such requirements and changes at least ninety (90) days in advance so that SETI
can make any necessary adjustments to its manufacturing processes that include
the specific EPIR Product in one or more SETI Products.
 
ARTICLE 13.             TRADEMARKS
 
13.1.  All trademarks owned by EPIR (“EPIR Trademarks”) are the sole and
exclusive property of EPIR and may not be used by SETI without the prior written
consent of EPIR.
 
13.2.  All trademarks owned by SETI (“SETI Trademarks”) are the sole and
exclusive property of SETI and may not be used by EPIR without the prior written
consent of SETI.
 
ARTICLE 14.             REPRESENTATIONS AND WARRANTIES
 
14.1.  Mutual Representations.  Each Party hereby represents and warrants to the
other Party that (a) the person executing this Agreement is authorized to
execute this Agreement; (b) this Agreement is legal and valid, and the
obligations binding upon such Party are enforceable by their terms; and (c) the
execution, delivery and performance of this Agreement does not violate any law
or regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.
 
14.2.  EPIR Warranties.  EPIR represents and warrants that the developed EPIR
Products and the EPIR Independent Products shall conform to the applicable
Product Specifications, as stated in Exhibit G.  EPIR warrants that performances
of its obligation under this Agreement shall not violate any other contract or
agreement to which EPIR is a party.  EPIR represents it shall not knowingly
utilize information or technology in the development of EPIR Products under this
Agreement that EPIR knows may infringe upon the legal intellectual property
rights of others, including patent rights.  EPIR represents and warrants that it
has obtained (or will obtain prior to producing any EPIR Product or EPIR
Independent Product), and will remain in compliance with during the Term, all
permits, licenses and other authorizations (the “Permits”) which are required
under federal, state and local laws, rules and regulations applicable to the
production and wholesale of the EPIR Products or EPIR Independent
Products.  EPIR makes no representation or warranty with respect to the sale,
marketing, distribution or use of the EPIR Products, EPIR Independent Products,
or the SETI Products or to printed materials specified by SETI or its
consignee.  The terms and conditions of the EPIR warranty for the EPIR Products
and EPIR Independent Products purchased by SETI hereunder are set forth within
Exhibit G attached hereto and made a part of this Agreement by this reference.
 
14.3.  Disclaimer Of Warranties.  Except for those representations and
warranties set forth in Sections 14.1, 14.2 and Exhibit G of this Agreement,
EPIR makes no warranties, written, oral, express or implied, with respect to the
New Technologies, EPIR Products, EPIR’s research and development obligations
under this Agreement, or the EPIR Independent Products, including its capability
to develop such New Technologies, EPIR Products or EPIR Independent Products.
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT, ARE DISCLAIMED BY EPIR. NO WARRANTIES OF EPIR MAY BE CHANGED
UNILATERALLY BY ANY REPRESENTATIVES OF EPIR. SETI accepts EPIR Products and EPIR
Independent Products subject to the terms hereof.
 
 
22

--------------------------------------------------------------------------------

 
 
14.4.  SETI Warranties.  SETI warrants that it has the right to give EPIR any
information provided by SETI hereunder, and that EPIR has the right to use such
information for the production of EPIR Products and EPIR Independent
Products.  SETI warrants that performances of its obligation under this
Agreement shall not violate any other contract or agreement to which SETI is a
party.  SETI further warrants that it has obtained (or will obtain prior to
producing SETI Products), and will remain in compliance with during the Term,
all permits, licenses and other authorizations (the “Permits”) which are
required under federal, state and local laws, rules and regulations applicable
to the marketing, distribution and sale of the EPIR Products, the EPIR
Independent Products and the SETI Products.
 
14.5.  Disclaimer Of Warranties.  Except for those warranties set forth in
Section 14.1 and 14.4 of this Agreement, SETI makes no warranties, written,
oral, express or implied, with respect to the SETI Products or the sale of the
EPIR Products or EPIR Independent Products.  ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT ARE
DISCLAIMED BY SETI. NO WARRANTIES OF SETI MAY BE UNILATERALLY CHANGED BY ANY
REPRESENTATIVES OF SETI.
 
ARTICLE 15.             LIMITATION OF LIABILITY, WAIVER OF SUBROGATION
 
15.1.  Limitation Of Liability.  UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE
LIABLE TO THE OTHER FOR LOSS OF USE OR PROFITS OR OTHER COLLATERAL, SPECIAL,
CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES, INCLUDING BUT NOT LIMITED TO THE
COST OF A RECALL OR LOST PROFITS, WHETHER SUCH CLAIMS ARE FOUNDED IN TORT,
CONTRACT, STRICT LIABILITY OR OTHERWISE.  The foregoing limitation of liability
shall not apply to limit a Party’s liabilities resulting from its breach of the
nondisclosure and publicity provisions of Article 19 or the intellectual
property provisions of Article 18.
 
15.2.  Waiver Of Subrogation.  All EPIR supplied EPIR Products and EPIR
Independent Products, and equipment used by EPIR in the production of EPIR
Products and EPIR Independent Products, (collectively, “EPIR Property”), shall
at all times remain the property of EPIR and EPIR assumes the risk of loss for
the EPIR Property, until delivery of EPIR Products or EPIR Independent Products
to a common carrier as specified under Section 10.1. EPIR hereby waives any and
all rights of recovery against SETI and its affiliates, and against any of their
respective directors, officers, employees, agents or representatives, for any
loss or damage to EPIR Property to the extent the loss or damage is covered by
the insurance described in this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE 16.             INDEMNIFICATION
 
16.1.  SETI Indemnification.  SETI shall indemnify, defend and hold harmless
EPIR and its affiliates and any of their respective directors, managers,
members, officers, employees, authorized subcontractors and agents (collectively
the “EPIR Parties”) from and against any and all liabilities, obligations,
penalties, judgments, disbursements of any kind and nature, losses, damages,
costs and expenses (including, without limitation, reasonable attorney’s fees
and costs) incurred as a result of any claims, demands, actions or other
proceedings by unaffiliated third parties against an EPIR Party (collectively
“Claims”), resulting from (a) SETI’s possession, sale, offer for sale,
importation, use, storage, promotion, labeling, marketing or distribution of a
EPIR Independent Product, EPIR Product or SETI Product, (b) SETI’s breach of its
representations or obligations under this Agreement, (c) the execution, delivery
and performance of this Agreement by SETI conflicting with any other agreement
of SETI, (d) any claim that the creation, manufacture, use, sale, offer for
sale, reproduction, display, importation, marketing or distribution of EPIR
Products or EPIR Independent Products by EPIR in accordance with this Agreement,
or by SETI, violates the patent, trademark, copyright or other proprietary
rights of any third party, (e) a third party allegation of product liability or
personal injury arising from or relating to a failure of the SETI Products, or
(f) the execution, delivery and performance of this Agreement by SETI
conflicting with any other agreement of SETI, except to the extent any of the
foregoing (a) or (d) is caused by the gross negligence or willful misconduct of
the EPIR Parties or by the breach by EPIR of its representations or obligations
under this Agreement.
 
16.2.  EPIR Indemnification.  EPIR shall indemnify, defend and hold harmless
SETI and its affiliates and any of their respective directors, officers,
employees, and agents from and against any and all Claims resulting from (a) the
EPIR Parties’ gross negligence or willful misconduct relative to the design,
manufacture or storage by EPIR of a EPIR Product or EPIR Independent Product,
(b) any and all Claims resulting from EPIR’s breach of its representations or
obligations under this Agreement, or (c) the execution, delivery and performance
of this Agreement by EPIR conflicting with any other agreement of EPIR.
 
16.3.  Indemnitee Obligations.  A party (the “Indemnitee”) which intends to
claim indemnification under this Article 16 shall promptly notify the other
party (the “Indemnitor”) in writing of any claim, demand, action, or other
proceeding in respect of which the Indemnitee intends to claim such
indemnification; provided, however, that failure to provide such notice within a
reasonable period of time shall not relieve the Indemnitor of any of its
obligations hereunder except to the extent the Indemnitor is prejudiced by such
failure. The Indemnitee shall permit, and shall cause its affiliates, and their
respective directors, officers, employees, subcontractors and agents to permit,
the Indemnitor, at its discretion, to settle any such action, claim or other
matter, and the Indemnitee agrees to the complete control of such defense or
settlement by the Indemnitor. Notwithstanding the foregoing, the Indemnitor
shall not enter into any settlement that would adversely affect the Indemnitee’s
rights hereunder, or impose any obligations on the Indemnitee in addition to
those set forth herein, in order for it to exercise such rights, without
Indemnitee’s prior written consent, which shall not be unreasonably withheld or
delayed. No such action, claim or other matter shall be settled without the
prior written consent of the Indemnitor, which shall not be unreasonably
withheld or delayed. The Indemnitee, its affiliates, and their respective
directors, officers, employees, subcontractors and agents shall reasonably
cooperate with the Indemnitor and its legal representatives in the investigation
and defense of any claim, demand, action, or other proceeding covered by the
indemnification obligations of this Article 16. The Indemnitee shall have the
right, but not the obligation, to be represented in such defense by counsel of
its own selection and at its own expense.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE 17.             INSURANCE
 
17.1.  SETI Insurance.  SETI shall procure and maintain, during the Term and for
a period one (1) year beyond the end of the Term, Commercial General Liability
Insurance, including without limitation, product liability and contractual
liability coverage (the “SETI Insurance”). The SETI Insurance shall cover
amounts not less than one million dollars ($1,000,000) combined single limit and
shall be with a reputable insurance carrier.
 
17.2.  EPIR Insurance.  EPIR shall procure and maintain, during the Term and for
a period of one (1) year beyond the end of the Term, Commercial General
Liability Insurance, including without limitation, product liability and
contractual liability coverage (the “EPIR Insurance”). The EPIR Insurance shall
cover amounts not less than one million dollars ($1,000,000) combined single
limit and shall be with a reputable insurance carrier.  
 
ARTICLE 18.  INTELLECTUAL PROPERTY
 
18.1.  Definition Of Intellectual Property.  For purposes of this Agreement,
“Intellectual Property” shall mean any invention, innovation, improvement,
development, discovery, computer program, device, trade secret, method,
know-how, process, technique or the like, whether or not written or otherwise
fixed in any form or medium, regardless of the media on which contained and
whether or not patentable or copyrightable, and all patents, trademarks,
copyrights and other intellectual property rights related thereto.
 
18.2.  Existing Intellectual Property.  Except as expressly provided in this
Agreement or as the Parties may otherwise expressly agree in writing, each party
shall continue to own its Intellectual Property existing as of the Effective
Date or developed or acquired outside the scope of this Agreement (each Party’s
“Separate Intellectual Property”), without conferring any interests therein on
the other Party.  Without limiting the generality of the preceding sentence,
EPIR and SETI shall retain all right, title and interest arising under the
United States Patent Act, the United States Trademark Act, the United States
Copyright Act and all other applicable United States and foreign laws, rules and
regulations relating to the Separate Intellectual Property.  Neither Party nor
any third party shall acquire any right, title or interest in the other Party’s
Separate Intellectual Property by virtue of this Agreement or otherwise, except
to the extent expressly provided herein.  Notwithstanding anything to the
contrary in this Agreement, all Intellectual Property relating to EPIR
Independent Products shall be solely owned by EPIR, shall not be Joint
Intellectual Property, and shall not subject to Sections 18.3 through 18.6
below.
 
 
25

--------------------------------------------------------------------------------

 
 
18.3.  Joint Intellectual Property Developed During The Term.  Except as the
Parties may otherwise agree in writing and subject to the last sentence of
Section 18.2, all patents, patent applications, copyrights (whether registered
or unregistered), and trademarks (whether registered or unregistered) that are
conceived, created or reduced to practice by either Party (or by the Parties
together) during the Term and in the course of performing the Parties’
obligations under this Agreement (the “Joint Intellectual Property”) shall be
co-owned equally and jointly (50%/50%) by the Parties hereto and, except as
expressly limited in this Article 18, each party shall have full rights to
freely exploit, transfer, license or encumber its rights in all Joint
Intellectual Property.  For the avoidance of doubt, “Joint Intellectual
Property” does not include any unpatented know-how or information.
 
18.4.  Prosecution of Joint Patent Rights.  All patent applications and patents
included in the Joint Intellectual Property shall be defined as “Joint Patent
Rights”.  SETI shall be responsible for the costs of the mutual patent filings
with respect to all Joint Patent Rights.  The decision to file for a patent
application that would be a Joint Patent Right shall be agreed upon by the TDB,
and the TDB shall select a mutually acceptable patent counsel to file and
prosecute such patent applications in the name of both Parties.  The patent
counsel shall be deemed to jointly represent EPIR and SETI and shall take
direction from the TDB.  If SETI fails to pay the fees and expenses of the
selected patent counsel, the parties agree that the patent counsel may withdraw
from representation of both parties in matters arising under this Agreement and
SETI shall assign to EPIR its entire right, title and interest in and to the
Joint Patent Rights.  If SETI desires to abandon a Joint Patent Right, then, at
least sixty (60) days prior to such Joint Patent Right becoming abandoned, SETI
will assign its entire right, title and interest in such Joint Patent Right to
EPIR and EPIR may, at EPIR’s sole discretion and expense, file or continue
prosecution or maintenance of such Joint Patent Right.  In either such event,
upon request from EPIR, SETI will execute such documents and perform such acts,
at EPIR’s expense, as may be reasonably necessary to effect such assignment and
permit EPIR to file, prosecute or maintain such Joint Patent Right.
 
18.5.  Licenses And Transfers Of Joint Intellectual Property.
 
18.5.1.  During the Term, neither Party shall grant any license to any third
party under the Joint Intellectual Property without the prior written consent of
the other Party, except that EPIR may grant licenses under the Joint
Intellectual Property to a contract manufacturer that manufactures on EPIR’s
behalf.
 
 
26

--------------------------------------------------------------------------------

 
 
18.5.2.  After the Term, neither Party shall grant any license under any Joint
Intellectual Property without the prior written consent of the other Party,
except that the Parties may grant licenses under the Joint Intellectual Property
to a contract manufacturer that is manufacturing on the Party’s behalf.
 
18.5.3.  Both during and after the Term, neither Party shall assign its joint
interest in any Joint Intellectual Property to any third party without providing
the other Party with written notice (the “Assignment Notice”) at least thirty
(30) days prior to the proposed date of such proposed assignment, which notice
must identify the proposed assignee and the purchase price such assignee
proposes to pay for such Joint Intellectual Property (the “Proposed
Price”).  Upon receipt of the Assignment Notice, the nonassigning Party shall
have the option to purchase the assigning Party’s interest in the Joint
Intellectual Property for the Proposed Price, which option the non-assigning
party may exercise, within sixty (60) days after receiving the Assignment
Notice, by providing the assigning Party with written notice of its desire to
exercise the option and paying the Proposed Price.  If the nonassigning Party
does not exercise this option within such period, the assigning Party may assign
its interest in such Joint Intellectual Property to the third party identified
in the Assignment Notice at the Assignment Price or any higher price.  This
Section 18.5.3 shall not apply to a proposed assignment of Joint Intellectual
Property in connection with a merger, change of control, or sale of
substantially all the assets of the Party’s business to which the Joint
Intellectual Property relate.
 
18.6.  Enforcement Of Intellectual Property.  If either Party becomes aware of
any infringement of any issued Joint Intellectual Property, such Party will
promptly notify the other Party in writing to that effect.  EPIR shall have the
first exclusive right, but not the obligation, to take action to obtain a
discontinuance of infringement or bring suit against such third party to enforce
such Intellectual Property and to join SETI as a party plaintiff.  If EPIR has
not taken any such action or brought such a suit within a period of ninety (90)
days after receiving written notice from SETI of such infringement, then SETI
shall have the second exclusive right, but not the obligation, to take such
action or bring such suit, and to join EPIR as a party plaintiff.  If SETI does
not take such action or bring such suit within ninety (90) days after the
expiration of such period, then neither Party shall take such action or bring
such suit without the written consent of the other party.  The Party taking the
enforcement action shall be the “Enforcing Party” and will bear all the expenses
of any such suit brought.  The other Party will cooperate with the Enforcement
Party in any such suit brought against a third party, and will have the right to
consult with the Enforcement Party and to participate in and be represented by
independent counsel in such litigation at its own expense.  The Enforcement
Party will incur no liability to the other Party as a consequence of such
litigation or any unfavorable decision resulting therefrom; provided, however,
that the Enforcement Party will not, without the other Party’s prior written
consent, enter into any settlement or consent decree that requires any payment
by or admits or imparts liability to the other Party.  Any recoveries obtained
by the Enforcement Party as a result of any proceeding against a third party
infringer of Joint Intellectual Property will be allocated as follows:
 
 
(i)
Such recovery will first be used to reimburse each Party for all litigation
costs in connection with such litigation paid by that Party;

 
 
(ii)
EPIR and SETI will share equally any remaining portion of such recovery after
payment of the amounts specified in clause (i).

 
 
27

--------------------------------------------------------------------------------

 
 
18.7.  Disclaimer.  Except as otherwise expressly provided herein, nothing
contained in this Agreement shall be construed or interpreted, either expressly
or by implication, estoppel or otherwise, as: (i) a grant, transfer or other
conveyance by either Party to the other of any right, title, license or other
interest of any kind in any of the other Party’s Intellectual Property, (ii)
creating an obligation on the part of either Party to make any such grant,
transfer or other conveyance or (iii) requiring either Party to participate with
the other Party in any cooperative development program or project of any kind or
to continue with any such program or project.
 
18.8.  Confidentiality.  The protection of each Party’s Confidential Information
is described in Article 19.  Any disclosure of information by one Party to the
other under the provisions of Article 19 shall be treated as the disclosing
Party’s Confidential Information under this Agreement (subject to the exceptions
set forth in Article 19).  When the TDB decides that a patent application for
Joint Intellectual Property should be prepared and filed, both Parties thereby
assent to the inclusion into the specification thereof of any Confidential
Information necessary under the United States Patent Law to support the claims
of the patent application; to the laid open publication of the patent
application, at a time which the TDB in its sole discretion may direct; and to
the later disclosure, if any, of such Confidential Information as may be
necessary to prosecute the patent application to issuance.
 
ARTICLE 19.  NONDISCLOSURE AND PUBLICITY
 
19.1.  Confidentiality.
 
(a)           It is contemplated that in the course of the performance of this
Agreement each Party (the “Disclosing Party”) may, from time to time, disclose
Confidential Information to the other Party (the “Receiving
Party”).  “Confidential Information” shall be defined as: (a) any information
that is specifically related to the New Technologies and EPIR Products being
developed under this Agreement, or to the EPIR Independent Products; (b) any
customer data or market related information; (c) any information related to the
process of development or manufacture of the New Technologies, EPIR Products or
the EPIR Independent Products; (d) any information relative to the Schedule of
Payments or to the other terms and conditions of this Agreement; and (e) any
information or material that is marked as “Confidential” or “Proprietary”.  In
particular, any information disclosed by EPIR to SETI relating to the New
Technology EPIR Products  or EPIR Independent Products shall be treated as
EPIR’s Confidential Information.  Any information disclosed by SETI to EPIR
relating to SETI Products shall be SETI’s Confidential
Information.  Notwithstanding the foregoing, “Confidential Information” shall
not include any information that the Receiving Party can demonstrate:
 
 
28

--------------------------------------------------------------------------------

 
 
 
(i)
was in Receiving Party’s possession prior to disclosure by Disclosing Party
hereunder;

 
 
(ii)
was generally known, in the trade or business in which it is practiced by
Disclosing Party, at the time of disclosure to Receiving Party hereunder, or
becomes so generally known after such disclosure, through no act of Receiving
Party or its employees, agents or independent contractors; or

 
 
(iii)
has come into the possession of Receiving Party from a third party who is not
known by Receiving Party to be under any obligation to Disclosing Party to
maintain the confidentiality of such information;

 
(b)           If a particular portion or aspect of Confidential Information
becomes subject to any of the foregoing exceptions, all other portions or
aspects of such information shall remain subject to all of the provisions of
this Agreement.
 
(c)           In accordance with the terms and conditions of this Agreement,
each Party shall maintain in confidence the Confidential Information of the
other Party, shall not use or grant the use of the Confidential Information of
the other Party except as expressly permitted hereby, and shall not disclose the
Confidential Information of the other Party except on a need-to-know basis to
such Party’s directors, officers and employees to the extent such disclosure is
reasonably necessary in connection with such Party’s activities as expressly
authorized by this Agreement.
 
19.2.  Third Party Disclosure.  Either Party may disclose Confidential
Information of the Disclosing Party to those affiliates, agents and consultants
who need to know such information to accomplish the purposes of this Agreement
(collectively, “Related Parties”), provided, however:
 
(a)           the disclosing party shall be informed of all Related Parties who
have access to the Confidential Information;
 
(b)           the Related Parties shall be advised that such Confidential
Information is confidential and proprietary to the disclosing party and shall
require each such Related Party to agree to restrictions and obligations at
least as strict as those set forth herein prior to disclosure of any
Confidential Information; and
 
(c)           the Party disclosing the other Party’s Confidential Information to
the Related Parties shall diligently enforce any and all confidentiality
agreements with Related Parties and shall be responsible and liable for any
breach of the confidentiality obligations and restrictions on use set forth
herein by any Related Parties.
 
 
29

--------------------------------------------------------------------------------

 
 
19.3.  Litigation And Governmental Disclosure.  Each Party may disclose
Confidential Information hereunder to the extent such disclosure is reasonably
necessary for prosecuting or defending litigation, complying with applicable
laws, governmental regulations or court orders, provided that if a Party is
required by law or regulation to make any such disclosure of the other Party’s
Confidential Information it will, except where impractical for necessary
disclosures, for example in the event of a medical emergency, give reasonable
advance notice to the other Party of such disclosure requirement and will use
good faith efforts to assist such other Party to secure a protective order or
confidential treatment of such Confidential Information required to be
disclosed.
 
19.4.  Limitation Of Disclosure.  The Parties agree that information concerning
this Agreement and the transactions contemplated herein shall be considered
Confidential Information of both Parties and shall not be disclosed without the
prior written consent of the other Party.  Notwithstanding the foregoing, either
Party may disclose this Agreement (a) as may be required by applicable laws,
regulations, rules or orders, including without limitation the rules and
regulations promulgated by the United States Securities and Exchange Commission
and as authorized in Section 19.3, and (b) to prospective investors and business
partners conducting due diligence pursuant to customary confidentiality
agreements, the form of which must be agreed to in writing by the Parties prior
to any disclosure.
 
19.5.  Publicity and SEC Filings. The Parties agree that the public announcement
of the execution of this Agreement shall only be by one or more press releases
mutually agreed to by the Parties. The failure of a party to return a draft of a
press release with its proposed amendments or modifications to such press
release to the other party within five (5) business days of such party’s receipt
of such press release shall be deemed as such party’s approval of such press
release as received by such party. Each party agrees that it shall cooperate
fully and in a timely manner with the other with respect to all disclosures to
the Securities and Exchange Commission and any other governmental or regulatory
agencies, including requests for confidential treatment of Confidential
Information of either party included in any such disclosure.
 
ARTICLE 20.  FORCE MAJEURE
 
20.1.  Any delay in the performance of any of the duties or obligations of
either Party hereto (except the payment of money), to the extent caused by an
event outside the affected Party’s reasonable control, shall not be considered a
breach of this Agreement, and unless provided to the contrary herein, the time
required for performance shall be extended for a period equal to the period of
such delay. Such events shall include without limitation, acts of God; acts of
public enemies; insurrections; riots; injunctions; embargoes; labor disputes,
including strikes, lockouts, job actions, or boycotts; fires; explosions;
floods; shortages of material or energy; delays in the delivery of raw
materials; acts or orders of any government or agency thereof or other
unforeseeable causes beyond the reasonable control and without the fault or
negligence of the party so affected. The Party so affected shall give prompt
written notice to the other Party of such cause and a good faith estimate of the
continuing effect of the force majeure condition and duration of the affected
party’s nonperformance, and shall take whatever reasonable steps are appropriate
to relieve the effect of such causes as rapidly as possible. If the period of
nonperformance by EPIR because of force majeure conditions exceeds ninety
(90) calendar days, SETI may terminate this Agreement by written notice to EPIR.
If the period of nonperformance by SETI because of force majeure conditions
exceeds ninety (90) calendar days, EPIR may terminate this Agreement by written
notice to SETI.
 
 
30

--------------------------------------------------------------------------------

 
 
ARTICLE 21.  MISCELLANEOUS
 
21.1.  Entire Agreement.  This Agreement, as including its Exhibits, supersedes
and incorporates all prior and contemporaneous written and oral negotiations and
representations of the Parties concerning the subject matter hereof.  This
Agreement may not be amended except by a further writing signed by both Parties.
 
21.2.  No Waiver.  The failure of a Party to exercise any right under this
Agreement shall not amount to a continuing waiver of such right.
 
21.3.  Assignment.  This Agreement shall be binding upon the administrators,
successors and permitted assigns of the Parties.  A Party may freely assign the
rights and duties created by this Agreement as a body to a single successor in
interest to the entire business of such Party, which may in turn freely assign
all of the rights and duties as a body to a further similar successor in
interest.  In the event of any such permitted assignment, the assigning Party
will notify the nonassigning Party thereof promptly thereafter and provide
information concerning the assignee that the nonassigning Party may reasonably
request.  No other assignment under this Agreement shall be made without the
express prior written permission of the nonassigning Party.
 
21.4.  Governing Law.  This Agreement shall be construed according to the laws
of the State of Illinois, other than such laws, rules, regulations and case law
which would result in the application of the laws of a jurisdiction other than
the State of Illinois.
 
21.5.  Headings; Interpretation.  Headings and subheadings in this Agreement are
included solely for convenience of reference and will not affect the
interpretation of, or be considered a part of, this Agreement.  As used in this
Agreement, the words "include," “includes” and “including” are not limiting, and
the word "or" is not exclusive.
 
21.6.  Counterparts.  This Agreement may be signed in two or more counterparts,
each of which will be deemed an original but all of which will constitute the
same instrument.
 
21.7.  Remedies.  Unless otherwise expressly provided in this Agreement, all
remedies hereunder are cumulative and in addition to any other remedies provided
for by law and may, to the extent permitted by law, be exercised concurrently or
separately, and the exercise of any one remedy shall not be deemed to preclude
the exercise of any other remedy.
 
21.8.  Notices.  All notices hereunder shall be delivered by facsimile, and by
overnight delivery (with signature required) with a reputable overnight delivery
service, to the following address of the respective Parties:
 
 
31

--------------------------------------------------------------------------------

 
 

 
Sunovia Energy Technologies, Inc. 
6408 Parkland Drive, Suite 104          
Sarasota, FL 34243 
Fax #:       941/
751-3583                                                                                  
Phone #:  941/ 751-6800  
EPIR Technologies, Inc.
590 Territorial Drive, Unit B
Bolingbrook, IL 60440
Fax #: 630 771 0204
Phone #: 630 771 0203

 
                                                                                
 
 
 
 
 
 
32

--------------------------------------------------------------------------------

 


 
 
Each Party warrants and represents that the person(s) signing this Agreement
below are the authorized representatives of such party with authority to execute
this Agreement on behalf of such party.  This Agreement will be effective and
come into force on the Amendment Effective Date listed above.
 



 
SUNOVIA ENERGY TECHNOLOGIES, INC. 
    EPIR TECHNOLOGIES, INC:               DATE:     DATE:                      
      SIGNATURE:
/s/
  SIGNATURE:
/s/
  NAME:
CARL SMITH
  NAME:
SIVALINGAM SIVANANTHAN
  TITLE:     
 
  TITLE:
 
                WITNESS SIGNATURES:                                   SIGNATURE
OF SETI WITNESS         SIGNATURE OF EPIR WITNESS                            
PRINTED NAME OF WITNESS         PRINTED NAME OF WITNESS  

  
 
33

--------------------------------------------------------------------------------

 
                                                                                           
EXHIBIT A
 
TECHNOLOGY DEVELOPMENT BOARD
 
The Technology Development Board (“TDB”) shall consist of four (4) 
individuals.  The members of the TDB will be appointed as follows:
 
1.  
Appointed by EPIR (“EPIR Appointed Member”)

 
2.  
Appointed by EPIR (“EPIR Appointed Member”)

 
3.  
Appointed by SETI (“SETI Appointed Member”)

 
4.  
Appointed by SETI (“SETI Appointed Member”)

 
Either Party may replace either or both members of the TDB that they have
appointed.  The TDB may act only by unanimous vote or consent.
 
The Parties shall co-develop a Technology Development Board Agreement (“the TDB
Agreement”) that the sitting members of the TDB must sign prior to formally
joining the TDB.  The TDB Agreement shall be included as an addendum to this
agreement upon its finalization.
 
The duties of the TDB shall include:
 
(a) define the New Technologies and EPIR Products that are to be developed and
commercialized under this Agreement.
 
(b) establish Product Specifications, including initial target production cost,
for each EPIR Product, and appropriate timelines for the development,
manufacture and subsequent sale of such SETI Product or EPIR Product.
 
(c) for each EPIR Product, establish and define quality control, quality
standards and standard operating procedures.
 
(d) modify, as the TDB deems necessary or desirable, the Product Specifications
and/or standard operating procedures for any and all EPIR Products manufactured
hereunder.
 
(e) with respect to Joint Intellectual Property: decide, for any invention
conceived of or reduced to practice in the course of carrying out this
Agreement, whether patent protection for such invention should be pursued, and
if so in which countries or regions such protection should be pursued, or
whether such invention should be protected as a trade secret.
 
(f) with respect to Joint Intellectual Property: direct the prosecution of any
and all resulting patent applications, determine which applications or issued
patents should be maintained, and determine which applications or issued patents
should be abandoned for failure to further prosecute or should be permitted to
lapse for failure to pay governmental maintenance fees or annuities.
 
 
34

--------------------------------------------------------------------------------

 
 
(g) with respect to Joint Intellectual Property: select and appoint patent
counsel to protect the invention(s) considered under (e) and (f).  Selected
counsel shall be deemed to have been jointly appointed by EPIR and SETI.
 
(h) except as provided in section 7.1, endeavor, within commercially reasonable
means to ensure that each project authorized by the TDB for undertaking by EPIR
is sufficiently funded so that anticipated research expenditures during any
six-month period do not exceed the research portion of the applicable Scheduled
Payment previously received by EPIR.  In the event that the TDB determines that
EPIR shall undertake projects that will cause EPIR’s aggregate research and
development costs to exceed the aggregate research portions of the Scheduled
Payments received by EPIR to date, the TDB shall increase the amount of the
Scheduled Payments so as to fully fund the research and development work, and
the Parties shall amend Exhibit A-1 to reflect such changes.
 
(i) establish sales goals for each EPIR Product and related SETI Product to be
marketed by SETI, which shall include sales goals for each [year] for the
[three] year period following the introduction of a new SETI Product in the
marketplace.
 
 
35

--------------------------------------------------------------------------------

 
 
Exhibit A-1
 
Scheduled Payments
 
SETI shall make to EPIR the non-refundable payments set forth below.  The
Parties understand that the TDB may identify, and EPIR may undertake, research
and development of additional New Technologies and EPIR Products, which are not
listed in Exhibit B hereto, but that additional capital may be required to fund
such work.  The Parties further understand that mass producing the EPIR Products
in quantities sufficient to satisfy SETI’s commercial demand therefor will
require funding additional to the payments listed below.


[The first $1,000,000 per calendar year of payments by SETI to EPIR under this
Exhibit will be classified as research and development capital, and any excess
of such payments in the calendar year will be considered investment in
capital.  However, the classification of the payments shall have no bearing on
either Parties responsibility to promptly and efficiently satisfy its
obligations hereunder.]


SETI agrees to provide funding to EPIR based upon the following Schedule:


Payment
Amount                                                                        Payment
to be received by
$1,700,000                                                                                     November
30, 2007*
$1,000,000                                                                                     February
1, 2008
$1,000,000                                                                                     April
1, 2008
$1,000,000                                                                                     October
1, 2008
$1,000,000                                                                                     December
1, 2008
$1,000,000                                                                                     March
1, 2009
$1,000,000                                                                                     June
1, 2009
$1,000,000                                                                                     August
1, 2009
$1,000,000                                                                                     October
1, 2009
$1,000,000                                                                                     December
1, 2009
$1,000,000                                                                                     March
1, 2010
$1,000,000                                                                                     June
1, 2010
$1,000,000                                                                                     August
1, 2010
$1,000,000                                                                                     October
1, 2010
$1,000,000                                                                                     December
1, 2010
$   500,000                                                                                     April
1, 2011
$   500,000                                                                                     October
1, 2011
$   500,000                                                                                     April
1, 2012
$   500,000                                                                                     October
1, 2012
$   500,000                                                                                     April
1, 2013
$   500,000                                                                                     October
1, 2013
$   500,000                                                                                     April
1, 2014
$   500,000                                                                                     October
1, 2014
$   500,000                                                                                     April
1, 2015
$   500,000                                                                                     October
1, 2015
$   500,000                                                                                     April
1, 2016
$   500,000                                                                                     October
1, 2016
$   500,000                                                                                     April
1, 2017
$   500,000                                                                                     October
1, 2017
$   500,000                                                                                     March
1, 2017
$   500,000                                                                                     October
1, 2017
* Previously funded
 
 
36

--------------------------------------------------------------------------------

 
 
Exhibit A-2
 
Company Contacts
 


 


 
EPIR’s Technical
Contact:                                                                                    
Printed Name


 

                                                   
 Telephone Number




                                                    
 Email address








SETI’s Technical
Contact:                                                                                    
Printed Name




                                                     
 Telephone Number
 


                                                     
 Email address

 




SETI’s Marketing Contact:                              
                                                     
Printed Name
 


                                                     
 Telephone Number






                                                     
 Email address
 
 
37

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Technology Development Strategy and Procedure
 


 
The “Product List” will be formally identified by the Parties as EPIR Products
that will be researched and developed under this Agreement.
 
Initially, the TDB shall produce a “Technology Development Strategy and Roadmap”
(TDSR) that identifies key technologies to examine, possible application of the
technologies, cost effective manufacturing strategies for EPIR Products using
the technologies, and concepts for commercialization of the technologies into
applications with targeted price points for the systems to be developed.
 
A key exhibit within the TDSR will be a requirements document that specifies
core technologies that will be developed during the Term, strategic sequencing
of those technologies, and list of potential products that would be anticipated
from the core technologies developed. For example, the development of advanced
encapsulates from zinc oxide which enhance the performance of existing PV
materials within solar applications would be a candidate for immediate
development and commercialization while ongoing efforts for higher efficiency
solar materials continue.
 
It is important that, for each EPIR Product, the Product Specifications include,
but not be limited to, information specific to New Technology performance
criteria, product dimensions, and other pertinent data that will be necessary to
develop the New Technology to standards required to sell the related SETI
Products.
 
 
38

--------------------------------------------------------------------------------

 


 
EXHIBIT C
 
“Minimum Purchase Commitments”
 
EPIR Products
 
Upon the development of the New Technologies and prior to the mass manufacturing
of the EPIR Products, EPIR and SETI shall negotiate, in good faith, a fair and
reasonable schedule that delineates the quantities of EPIR Product that SETI
must purchase from EPIR (“Minimum Purchase Commitments” for EPIR Product).
 
The Parties understand and agree that pertinent market data, competitive product
analyses, and other relative information must be carefully reviewed in order to
make a fair and reasonable determination as to the quantities to be purchased
from EPIR by SETI on an annualized basis.  The Parties shall use good faith
efforts to develop and agree upon a Minimum Purchase Commitment schedule by the
second anniversary of the Effective Date.
 
EPIR Independent Products
 
EPIR may specify from time to time a fair and reasonable schedule that
delineates the quantities of EPIR Independent Product that SETI must purchase
from EPIR (“Minimum Purchase Commitments” for EPIR Independent Product)
 


 
39

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
“EPIR PRODUCT PRICING”
 
EPIR and SETI agree to establish EPIR Product pricing that is favorable to both
EPIR and SETI.
 
Upon completion of development of an EPIR Product, EPIR agrees to provide to
SETI, in writing, the projected cost of the EPIR Product, without markup, at
several tiers of mass production.  The projected cost will only include the
costs specifically associated with the EPIR Product, and will be based upon
GAAP.  Annual audits shall be conducted by a SEC certified auditing firm whereby
the actual expenses of the EPIR Product will be determined.
 
Market research shall then be completed by a mutually acceptable, independent
and expert organization that specializes in establishing price points for such
products.  Upon receipt of the suggested price points from this organization,
the Parties agree to develop pricing for the EPIR Products, the EPIR Independent
Products and the related SETI Products that will be equally beneficial and
equally profitable to both EPIR and SETI.
 
The Parties agree to abide by the recommendations of the abovementioned
independent organization as it relates to product pricing to third parties.
 
“SALES PERFORMANCE”
 
SETI agrees to cause the sale of any and all EPIR Products manufactured by EPIR
as long as the EPIR Products meet or exceeds all of the specifications and
parameters set forth by the TDB within the designated timeframe.
 
Should SETI fail to sell any manufactured EPIR Products that meets or exceeds
the TDB’s specifications, then EPIR has the right to engage a new sales and
marketing firm to distribute the manufactured EPIR Products.
 
 
40

--------------------------------------------------------------------------------

 


 
EXHIBIT E
 
“SAMPLE EPIR PRODUCT PRICE LISTING” or
 
“SAMPLE EPIR INDEPENDENT PRODUCT PRICE LISTING”
 


 
EPIR shall provide a Product Price List to SETI in a format similar to the
Sample Price List below:
 
Part No.
Description
Dimensions
Performance Data
Unit Price
0000001
Solar Enhancement
   
$x,xxx.xx



 
EPIR shall provide SETI with any and all Product Specifications for any and all
EPIR Products.
 
 


 
41

--------------------------------------------------------------------------------

 


EXHIBIT F
QUALITY ASSURANCE AND QUALITY CONTROL


a.  EPIR and SETI shall manufacture or cause the EPIR Products, EPIR Independent
Products and SETI Products to be manufactured in accordance with any applicable
laws.
 
b.  If EPIR or SETI obtains information that any of the EPIR Products, EPIR
Independent Products or SETI Products or any portion thereof is alleged or
proven not to perform at the levels specified within the applicable Product
Specifications, then the Party shall notify the other Party immediately and both
Parties shall cooperate fully regarding the investigation and disposition of any
such matter.
 
c.  EPIR and SETI shall each maintain such traceability records as are
sufficient and as may be necessary to permit a recall or field correction of any
SETI Products, EPIR Products and EPIR Independent Products.
 
d.  In the event (a) any applicable federal or state regulatory authority should
issue a request, directive or order that any of the SETI Products, EPIR Products
or EPIR Independent Products be recalled, or (b) a court of competent
jurisdiction orders such a recall, or (c) EPIR determines that any of the EPIR
Products or EPIR Independent Products, or SETI determines that any of the SETI
Products (respectively), already in commerce present a risk of injury or gross
deception or is otherwise defective, and that recall of such SETI Products, EPIR
Products or EPIR Independent Products is appropriate (a “Recall”), each Party
shall give telephonic notice (to be confirmed in writing) to the other within
twenty-four (24) hours after becoming aware of the event.  EPIR and SETI shall
mutually determine all corrective action to be taken and to implement the
Recall.
 
e.  Product Complaints.  SETI and EPIR shall each record any complaints received
with respect to the SETI Products, EPIR Products and EPIR Independent Products.
 
EPIR shall promptly provide to SETI written notice of any complaints (and will
provide copies of any written complaints) received by EPIR with respect to any
EPIR Product, EPIR Independent Product or SETI Product.
 
SETI shall promptly provide to EPIR written notice of any complaints (and will
provide copies of any written complaints) received by SETI with respect to any
EPIR Product, EPIR Independent Products or SETI Product. SETI shall have
responsibility for responding to all complaints, and for promptly providing EPIR
with a copy of any responses to complaints, relating to the SETI Products, EPIR
Products or EPIR Independent Products, including but not limited to complaints
from competitors regarding promotional activities by SETI.  EPIR shall cooperate
with SETI to provide any information SETI, in good faith, deems necessary to
respond to such complaints. EPIR shall have sole responsibility at its expense
for reporting any complaints relating to the EPIR Products or EPIR Independent
Products to any Governmental Authority required, including, but not limited to,
complaints relating to the manufacture of the EPIR Products or EPIR Independent
Products as well as any adverse reports.
 
 
42

--------------------------------------------------------------------------------

 
 
f.  SETI shall (a) not give any third party purchaser of the SETI Products any
guarantee or warranty on behalf of EPIR, (b) follow up and investigate customer
and tampering complaints related to the products, (c) keep EPIR informed, as
appropriate, as to the nature, status and resolution of such complaints on a
timely basis with sufficient information to EPIR to investigate such complaints,
and (d) handle, use and store the EPIR Products, EPIR Independent Products and
SETI Products in compliance with Good Manufacturing Practices and Applicable
Laws.
 
g.  Compliance with Applicable Law. Each Party shall use commercially reasonable
efforts to maintain in full force and effect all necessary licenses, permits and
other authorizations required by Applicable Law to carry out its duties and
obligations under this Agreement. Each Party shall comply with all Applicable
Laws, provided, that SETI shall be solely responsible for compliance with those
Applicable Laws pertaining to the marketing, promotion, advertisement, sale and
distribution of the SETI Products (including, without limitation, those
Applicable Laws that apply to documentation and records retention pertaining to
the distribution and use of SETI Products) and EPIR shall be solely responsible
for compliance with those Applicable Laws pertaining to the manufacturing and
supply of the EPIR Products and EPIR Independent Products (including, without
limitation, those Applicable Laws that apply to documentation and records
retention pertaining to the manufacture of EPIR Products or EPIR Independent
Products). Without limiting the generality of the foregoing, SETI shall not
promote the EPIR Products or EPIR Independent Products for any representations
not contained in the approved Product Specifications or in any manner in
conflict with the approved labeling and all Applicable Laws. SETI shall store
and distribute the EPIR Products, EPIR Independent Products and trade forms in
compliance with all Applicable Laws. Each Party will cooperate with the other to
provide such letters, documentation and other information on a timely basis as
the other Party may reasonably require to fulfill its reporting and other
obligations under Applicable Laws to applicable regulatory authorities. Except
for such amounts as are expressly required to be paid by a Party to the other
under this Agreement, each Party shall be solely responsible for any costs
incurred by it to comply with its obligations under Applicable Laws.
 
h.  Reasonable Cooperation. EPIR and SETI each hereby agrees to use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or proper to make effective the
transactions contemplated by this Agreement, including such actions as may be
reasonably necessary to obtain approvals and consents of governmental persons
(including, without limitation, all notifications).
 
i.  Compliance Audits.  (a) From time to time as EPIR may elect during the Term
(but no more than once each calendar year), during normal business hours and
upon reasonable notice from EPIR (but not less than ten (10) business days’
prior notice), SETI shall permit duly authorized representatives of EPIR to
review and inspect, to the extent relevant to SETI’s marketing and distribution
of the EPIR Products and EPIR Independent Products, the premises, facilities,
inventories of the SETI Products, records and documentation maintained by SETI
for the purpose of determining compliance by SETI with its obligations under
this Agreement.  (b) From time to time as SETI may elect during the Term (but no
more than once each calendar year), during normal business hours and upon
reasonable advance notice from SETI (but not less than ten (10) business days’
notice), EPIR shall permit duly authorized representatives of SETI to review and
inspect, on the premises of EPIR or its relevant subcontractors each
manufacturing facility for the EPIR Products and EPIR Independent Products and
on the premises of EPIR where such records and inventory are kept, inventory of
the EPIR Products and EPIR Independent Products, manufacturing documentation and
EPIR’s quality control records relating to the storage of the EPIR Products and
EPIR Independent Products to ensure compliance with Good Manufacturing
Practices, quality control standards and the packaging and labeling for the EPIR
Products and EPIR Independent Products; and with applicable terms of this
Agreement pertaining to the use of the SETI Trademarks; provided, however, that
except as otherwise provided herein, nothing in the foregoing shall allow or be
construed to allow SETI to have access to any confidential manufacturing
know-how or trade secrets of EPIR or any records containing or pertaining to the
same.
 
 
43

--------------------------------------------------------------------------------

 
 
EXHIBIT G
“EPIR WARRANTY OF EPIR PRODUCTS” and
"EPIR WARRANTY OF EPIR INDEPENDENT PRODUCTS”




Warranty
 
EPIR warrants to SETI that the EPIR Products and EPIR Independent Products will
be free from material defects in material and workmanship. A material defect
shall exist only if a product does not meet an applicable Product
Specification.  Subject to the conditions and limitations set forth below, EPIR
will, at its option, either repair or replace the defect product or any part of
the defective product. Repaired or replaced products will be provided by EPIR to
SETI on an exchange basis, and will be either new or refurbished to be
functionally equivalent to new.  If EPIR is unable to repair or replace the
product, it will refund to SETI the amount paid to EPIR by SETI for that
product.  Repair or replacement of, or refund for, defective products shall be
SETI’s sole and exclusive remedy for violation of this Warranty.
 
This limited warranty does not cover any damage to a EPIR Product or EPIR
Independent Product which occurs during shipment from EPIR to SETI, or that
results from improper installation, accident, abuse, misuse, natural disaster,
abnormal mechanical or environmental conditions, or any unauthorized
disassembly, repair, or modification. This limited warranty also does not apply
to any product on which the original identification information has been
altered, obliterated or removed, has not been handled or packaged correctly, has
been sold as second-hand or has been resold contrary to the US export
regulations.
 
This limited warranty covers only repair, replacement or refund for defective
EPIR Products or EPIR Independent Products, as provided above. EPIR is not
liable for, and does not cover under warranty, any loss of data or any costs
associated with determining the source of system problems or removing, servicing
or installing EPIR Products or EPIR Independent Products.  In the event of a
claim, EPIR’s sole obligation shall be replacement of the EPIR Product or EPIR
Independent Product.
 
Duration of Warranty
 
Six-Month Warranty:
The EPIR Products and EPIR Independent Products are covered by this warranty for
a period of six months from the date of delivery and acceptance of such EPIR
Product or EPIR Independent Product.
 
Discontinued EPIR Products or EPIR Independent Products will not be covered as
their warranty has expired.
 
This limited warranty is non-transferable.
 
Free Technical Support
 
 
44

--------------------------------------------------------------------------------

 
 
EPIR Technical Support can be contacted by
calling                                                                                                                                .
 


Warranty Claim Procedures and Requirements


SETI must notify EPIR within the warranty period to receive a Returned Materials
Authorization (“RMA”) number to return or arrange for the return of the defect
EPIR Product or EPIR Independent Product.  SETI may not return or arrange for
the return of a EPIR Product or EPIR Independent Product to EPIR for any reason
without EPIR’s RMA.  Once EPIR issues an RMA, EPIR shall accept return of the
EPIR Product or EPIR Independent Product.  SETI shall bear the cost of shipping
defective products back to EPIR.  If the product returned to EPIR was not, in
fact, defective, then SETI shall bear the risk of loss during shipment.


SETI must return the defective EPIR Product or EPIR Independent Product to EPIR
in appropriate secure packaging.  Product identification information must be
included (RMA, part number and serial number (if applicable) with a detailed
description of the problem).  SETI must also include proof of the date of
delivery and acceptance as evidence that the product is within the applicable
warranty period.


SETI will return the product directly to the EPIR facility located at the
following address:


590 Territorial Drive
Unit B
Bolingbrook, IL 60440


The returned EPIR Product or EPIR Independent Product will become the property
of EPIR.  Except as provided above, repaired or replacement products will be
shipped at EPIR’s expense via UPS Ground.  SETI shall bear the risk of loss
during shipment.  Repaired or replacement EPIR Products or EPIR Independent
Products will continue to be covered by this limited warranty.


Disclaimers


THE FOREGOING IS THE COMPLETE WARRANTY FOR THE EPIR PRODUCTS AND EPIR
INDEPENDENT PRODUCTS. EXCEPT AS EXPRESSLY SET FORTH ABOVE, NO OTHER WARRANTIES
ARE MADE WITH RESPECT TO THE EPIR PRODUCTS OR EPIR INDEPENDENT PRODUCTS AND EPIR
EXPRESSLY DISCLAIMS ALL WARRANTIES NOT STATED HEREIN, INCLUDING, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY WARRANTY THAT MAY EXIST UNDER NATIONAL, STATE,
PROVINCIAL OR LOCAL LAW INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTY OF
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. ALL
WARRANTIES, WHETHER EXPRESS OR IMPLIED, ARE LIMITED TO THE PERIODS OF TIME SET
FORTH ABOVE. SOME STATES OR OTHER JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF
IMPLIED WARRANTIES OR LIMITATIONS ON HOW LONG AN IMPLIED WARRANTY LASTS, SO THE
ABOVE LIMITATIONS MAY NOT APPLY TO YOU.
 
 
45

--------------------------------------------------------------------------------

 


THE EPIR PRODUCTS AND EPIR INDEPENDENT PRODUCTS ARE NOT AUTHORIZED FOR USE AS
CRITICAL PRODUCTS IN 3RD PARTY EQUIPMENT OR FOR APPLICATIONS IN WHICH THE
FAILURE OR MALFUNCTION OF THE EPIR PRODUCTS OR EPIR INDEPENDENT PRODUCTS WOULD
CREATE A SITUATION IN WHICH PERSONAL INJURY OR DEATH IS LIKELY TO OCCUR. EPIR
SHALL NOT BE LIABLE FOR THE DEATH OF ANY PERSON OR ANY LOSS, INJURY OR DAMAGE TO
PERSONS OR PROPERTY BY USE OF EPIR PRODUCTS OR EPIR INDEPENDENT PRODUCTS USED IN
APPLICATIONS INCLUDING, BUT NOT LIMITED TO, MILITARY OR MILITARY-RELATED
EQUIPMENT, TRAFFIC CONTROL EQUIPMENT, DISASTER PREVENTION SYSTEMS AND MEDICAL OR
MEDICAL-RELATED EQUIPMENT.


EPIR’S TOTAL LIABILITY UNDER THIS OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED, IS
LIMITED TO REPAIR, REPLACEMENT OR REFUND. REPAIR, REPLACEMENT OR REFUND ARE THE
SOLE AND EXCLUSIVE REMEDIES FOR BREACH OF WARRANTY OR ANY OTHER LEGAL THEORY. TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EPIR SHALL NOT BE LIABLE FOR ANY
DAMAGES, EXPENSES, LOST DATA, LOST REVENUES, LOST SAVINGS, LOST PROFITS, OR ANY
OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING FROM THE PURCHASE, USE OR
INABILITY TO USE THE EPIR PRODUCT OR EPIR INDEPENDENT PRODUCT, EVEN IF EPIR HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. SOME STATES OR OTHER
JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR LIMITATION OF INCIDENTAL OR
CONSEQUENTIAL DAMAGES, SO THE ABOVE LIMITATIONS OR EXCLUSIONS MAY NOT APPLY TO
YOU.


THIS LIMITED WARRANTY PROVIDES SPECIFIC LEGAL RIGHTS, AND SETI MAY ALSO HAVE
OTHER RIGHTS WHICH VARY FROM STATE TO STATE OR JURISDICTION TO JURISDICTION.


THIS DISCLAIMER DOES NOT PURPORT TO LIMIT OR EXCLUDE EPIR’S LIABILITY FOR DEATH
OR INJURY CAUSED BY ITS NEGLIGENCE OR FOR FRAUDULENT MISREPRESENTATION.


 

 


46